ADDENDUM TO INVESTMENT MANAGEMENT AGREEMENT This Addendum dated April 1, 2012, is to the Investment Management Agreement made as of January 26, 2000, (the “Agreement”) by and between Franklin Managed Trust, a Delaware statutory trust (the “Trust”), on behalf of Franklin Rising Dividends Fund (the “Fund”), series of the Trust, and Franklin Advisory Services, LLC, a Delaware limited liability company, (the “Manager”). WHEREAS, both the Manager and the Trust wish to revise the investment management fee schedule of the Agreement; and WHEREAS, the Board of Trustees of the Trust, including a majority of the Independent Trustees of the Trust present in person, approved the following addendum at a meeting on February 28, 2012. NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto agree as follows: The
